Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	Claims 1-20 are present for examination.

Information Disclosure Statement
3.	The information disclosure statement (IDS) filed on 09/09/2020 is considered by the examiner.

EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
5.	The application has been amended as follows in view of providing the parent application information (i.e. U.S. Patent Number): 
	IN THE SPECIFICATION:
-Rewrite Paragraph 0001 as shown below:
 [0001] This application is a continuation under 37 C.F.R. § 1.53(b) of U.S. Patent Application Ser. No. 15/192,203 filed June 24, 2016 now U.S. Patent No. 10,803,069, the entire disclosure of which is incorporated by reference in its entirety and relied upon. 
Allowable Subject Matter
6.	Claims 1-20 are allowed.
7.	The following is an examiner’s statement of reasons for allowance:
	Regarding claims 1-20, the prior art fails to disclose or make obvious, neither singly nor in combination, a system, a computer system, or a computer implemented method comprising, in addition to the other recited features of the claim, the features of determining a value for one or more base data objects stored in a memory using data indicative of a level of activity and a number of sources for each of a plurality of composite data objects stored in the memory transacted by a transaction system processor, the plurality of composite data objects including the one or more base data objects, the method comprising: identifying, by a processor in communication with the memory, from the set of base data objects, a first core data object therein, the core data object including object value data corroborated by a plurality of external sources; receiving the data indicative of the level of activity and the number of sources for each of the plurality of composite data objects, each of the plurality of composite data objects having an object relationship from the particular base data object to the first core data object and having a value as a whole that is related to the value of the base data objects that comprise each of the plurality of composite data objects; generating a ranking value indicative of a level of confidence in the data for each of the plurality of composite data objects as a function of the data indicative of the level of activity for each of the plurality of composite data objects and the number of sources; generating a weighted graph comprising the plurality of composite data objects and based on the object relationships thereof, the one or more base data objects, the first core data object, and the ranking value of the each of the composite data objects; generating a first maximum spanning tree of the weighted graph; and generating from the first maximum .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Horowitz (U.S. 2008/0065521) discloses a financial activity network includes a central managing system connected to a plurality of participant terminals, and rules governing operation of the financial activity are stored for future reference.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA M PYO whose telephone number is (571)272-8192.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MONICA M PYO/Primary Examiner, Art Unit 2161